AFFIRMED; and Opinion Filed September 20, 2016.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01156-CV

                         PETER BEASLEY, Appellant
                                   V.
            SEABRUM RICHARDSON AND LAMONT ALDRIDGE, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13433

                             MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Evans

       Appellant Peter Beasley asserts that the trial court committed error by dismissing the case

with prejudice. Beasley also asserts that the trial court abused its discretion for numerous

reasons including, but not limited to, failing to grant a hearing on a temporary restraining order,

refusing to award attorneys’ fees, and failing to grant a continuance. We affirm.

                                        BACKGROUND

       On November 12, 2013, Beasley filed a lawsuit against Richardson. Beasley added

Aldridge as a defendant in his second amended petition.

       The lawsuit proceeded to trial on June 8, 2015, and all parties appeared pro se before the

trial court. After a day and a half, Beasley concluded his presentation of evidence to the jury.
After the lunch break on June 9, 2015, and before the return of the jury, the following exchange

took place:

       [Court]:       Do I have any motions or anything the lawyers -- or the parties
                      need to visit with me about?

       [Beasley]:     I would like to nonsuit also.

       [Court]:       Who do you want to nonsuit?

       [Beasley]:     My entire case. I -- I understand they have a pending case and I
                      know that doesn’t do anything against those. I’m willing to do
                      that.

       [Court]:       Is this all you wanted do [sic]?

       [Beasley]:     No, sir.

       [Court]:       Is drag people through this process and then finally say, well, I'm
                      through?

                                                      ***

       [Court]:       You have already rested your case and if you -- it’s too late to
                      nonsuit. If you want to dismiss your lawsuit, you can dismiss your
                      lawsuit with prejudice.

       [Beasley]:     I understand that. That is what I mean, I guess. Whatever that
                      process is.

       [Court]:       You have already rested.

       [Beasley]:     Yes. I understand.

       [Aldridge]:    Your Honor, I motion the Court for the directed verdict. Mr.
                      Beasley --

       [Court]:       Well, he’s already dismissed his case. He’s dismissed everything
                      against you, after he rested, though.

                                                      ***

       [Court]:       This poor Jury had to sit here for a day and a half listening to you
                      just vent, I guess. Because your life didn’t work out very well on
                      whatever birthday it was. I accept your nonsuit. Don, go get the
                      Jury.
                                               –2–
                                           ***

[Court]:     Mr. Beasley, I just truly don’t understand it. And I think I just --
             I’m inviting you to give some explanation as to what you had in
             mind, have in mind.

[Beasley]:   Yes, Your Honor.

[Court]:     How we got to this point?

[Beasley]:   Yes, Your Honor.

[Court]:     We’re on the record, so.

[Beasley]:   Yes.

[Court]:     I just want you to be aware of that.

[Beasley]:   I understand.

[Court]:     I’m not trying to trick you, either.

[Beasley]:   I appreciate the opportunity, Your Honor. I truly do. I felt that at
             some point I had to try and win or lose. It seemed that if I
             nonsuited or gave in, it becomes frivolous, as I’m doing now. I
             had to try and prove my case and I can’t find my pieces of paper.
             I’m disorganized. I’m no [sic] sleep. I -- I look horrible,
             fumbling. So I wasn’t able to do it. I felt probably when Mr.
             Richardson started incurring attorney’s fees, I probably should
             have either quit because there’s now going to be real costs in this,
             or eventually I think there was a walk away option. But, I thought
             my claims have merit, but I cannot -- it’s too overwhelming for
             me. I’m not trying to make excuses. I’m just -- I can’t. I haven’t
             been able to do it. I thought I could come in and try to show
             there’s some merit here. I have horribly not been able to do that.
             And Mr. Richardson said there’s an internal power struggle and
             that email, I’m sick of emails. And I should not have -- probably
             at the argument stage with Mr. Richardson, that was a bad time for
             us both. That was probably -- just listening to, you walking back
             through that, I should have withdrawn from it then instead of still
             going forward. Maybe he should have been before I paid the other
             2600. A lot of places I made mistakes and should have gotten out
             of it. And at some point, got dug in. One, if I quit, it’s just
             frivolous and so I had to come in and try win and I just to [sic]
             couldn’t do it.

                                           ***

                                        –3–
       [Court]:       Welcome back, everybody. On the record, following -- everybody
                      can be seated. Thank you. Following the evidence that you heard,
                      ladies and gentlemen, and following Mr. Beasley resting, passing
                      the case to the Defendants, he came back here after lunch and Mr.
                      Beasley has stood up and he has filed a motion to dismiss his
                      lawsuit. So he’s dismissed his lawsuit. And there were counter
                      claims pending, but other than the ones dealing with questions for
                      the Court, that being abuse of process and frivolous lawsuit and
                      bad faith lawsuits. Are you withdrawing the other ones, Mr.
                      Aldridge?

       [Aldridge]:    Yes, Your Honor.

       [Richardson]: Yes.

       [Court]:       Is that right?

       [Aldridge]:     Yes, Your Honor.

       On June 12, 2015, the trial court entered an order of dismissal with prejudice of all of

Beasley’s causes of actions and claims against Richardson and Aldridge. On August 20, 2015,

the trial court signed a final judgment which denied Richardson’s motion for sanctions and

counterclaims and assessed costs incurred against the party incurring same. On September 21,

2015, Beasley filed a notice of appeal.

                                          ANALYSIS

       Although we construe pro se pleadings and briefs liberally, we hold pro se litigants to the

same standards as licensed attorneys and require them to comply with the applicable laws and

rules of procedure. In re N.E.B., 251 S.W.3d 211, 211–12 (Tex. App.—Dallas 2008, no pet.);

see also Gonzalez v. VATR Const. LLC, 418 S.W.3d 777, 784 (Tex. App.—Dallas 2013, no pet.)

(“Appellate courts must construe briefing requirements reasonably and liberally, but a party

asserting error on appeal still must put forth some specific argument and analysis showing that

the record and the law support his contention.”). To do otherwise would give a pro se litigant an

unfair advantage over a litigant who is represented by counsel. In re N.E.B., 251 S.W.3d at 212.



                                              –4–
       As stated above, Beasley moved to dismiss his claims with prejudice. The trial court

granted his motion and dismissed the claims with prejudice. Although Beasley neither objected

to the dismissal nor moved for a new trial following the dismissal, he filed an appeal asserting,

among other things, that the trial court erred by dismissing his case. We disagree.

       Error in dismissing a case with prejudice cannot be raised for the first time on appeal and

must be presented to the trial court. See El Paso Pipe & Supply Co. v. Mountain States Leasing,

Inc., 617 S.W.2d 189, 190 (Tex. 1981); Bird v. Kornman, 152 S.W.3d 154, 161 (Tex. App.—

Dallas 2004, pet. denied). To preserve a complaint of error in a judgment for appellate review,

Beasley was required to inform the trial court of his objection by a post-judgment motion to

amend or correct the judgment or a motion for new trial. Bird, 152 S.W.3d at 161; Arthur’s

Garage, Inc. v. Racal-Chubb Sec. Sys., Inc., 997 S.W.2d 803, 816 (Tex. App.—Dallas 2004, no

pet.). As Beasley failed to preserve his objection to the judgment by filing a post-judgment

motion or a motion for new trial, we conclude that the trial court did not err by dismissing the

case with prejudice. As we have disposed of this appeal as stated above, it is unnecessary to

address any of the additional issues raised by Beasley in his brief.

                                             CONCLUSION

       We resolve Beasley’s issues against him and affirm the trial court’s judgment.



                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE


151156F.P05




                                                –5–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

PETER BEASLEY, Appellant                             On Appeal from the 192nd Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-01156-CV        V.                         Trial Court Cause No. DC-13-13433.
                                                     Opinion delivered by Justice Evans.
SEABRUM RICHARDSON AND                               Justices Lang and Myers participating.
LAMONT ALDRIDGE, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

     It is ORDERED that appellees SEABRUM RICHARDSON AND LAMONT
ALDRIDGE recover their costs of this appeal from appellant PETER BEASLEY.


Judgment entered this 20th day of September, 2016.




                                            –6–